Citation Nr: 0606588	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial evaluation of scar, left 
side of back, inferior to scapula, residual of gunshot wound 
left thorax, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation of traumatic 
arthritis, left shoulder, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran had perfected an appeal of the assignment of a 
rating higher than 30 percent for PTSD in August 2002.  
However, he limited his appeal to the grant of a 50 percent 
rating, in his August 2002 VA Form 9.  Accordingly, the RO's 
October 2003 decision granting him a 50 percent rating 
effective from the date of the claim satisfied the appeal and 
the appeal is considered withdrawn.  AB v. Brown, 6 
Vet.App. 35 (1993).

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's scar on left side of his back, inferior to 
scapula, residual of gunshot wound left thorax is about 3 
centimeters by 1 centimeter, is not poorly nourished, does 
not recurrently ulcerate, and is not unstable.  

2.  The veteran's left arm motion and function is not limited 
to the shoulder level.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for scar, left side of back, inferior to scapula, 
residual of gunshot wound left thorax, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.118, Diagnostic Code 7804 (2002, 2005).

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis, left shoulder, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, 4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.

Both the left back scar and the left shoulder arthritis 
claims are initial ratings.  As such, staged ratings must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board concludes that the disabilities have not 
significantly changed and that uniform ratings are warranted.

Left back scar

This claim was filed in July 2001.  Rating criteria in 
38 C.F.R. § 4.119 changed during the course of the claim.  
Neither the old nor the new rating criteria are more 
favorable.  If the new rating criteria were more favorable, 
they could not be applied prior to their August 30, 2002 
effective date.  

The scar at issue was described in an October 2001 VA 
examination and is rated as 10 percent disabling under 
Diagnostic Code 7804 for scarring that is tender and painful 
on objective demonstration.  It is on the left side of the 
veteran's back, below the scapula.  Ten percent is Diagnostic 
Code 7804's maximum rating, whether old or new Diagnostic 
Code 7804 is considered.  The Board will therefore consider 
whether there are any other codes under old or new 
38 C.F.R. § 4.119 (2002, 2005) which may benefit the veteran.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a veteran's service- connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.).

The veteran's left shoulder arthritis is rated separately, 
based on limitation of function of the left shoulder.  
Therefore, providing the veteran with a rating under old or 
new Diagnostic Code 7805, for any limitation of function of 
the left shoulder which the scar may be causing, would by 
pyramiding, which is prohibited.  38 C.F.R. § 4.14 (2005).  

The veteran has not alleged that his scar is poorly nourished 
and repeatedly ulcerates.  Additionally, the examiner in 
October 2001 made multiple findings concerning the scar 
without indicating that it was poorly nourished, that it 
ulcerated, or that it was unstable.  Accordingly, neither old 
Diagnostic Code 7803, which permits a 10 percent rating for 
scars that are poorly nourished with repeated ulceration, nor 
new Diagnostic Code 7803, which provides a 10 percent rating 
for an unstable scar - that is, one that has frequent loss of 
skin covering the scar, provides a basis for a compensable 
rating.  

The scar is reportedly 3 centimeters by 1 centimeter, which 
means it is about 3 square centimeters.  Thus, it is much 
less than the 39 square centimeters or the 929 square 
centimeters required for assignment of a compensable rating 
using new Diagnostic Codes 7801 or 7802, respectively.  

The Board has reviewed the rest of old and new 
38 C.F.R. § 4.119 and finds that no other Diagnostic Codes 
are appropriate.

Left shoulder

The veteran's left shoulder arthritis is rated as 10 percent 
disabling.  Traumatic arthritis is rated based on limitation 
of motion and is ratable under Diagnostic Code 5201.  
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  In order for 
an increased rating to be warranted thereunder, there must be 
limitation of motion of the arm to the shoulder level.  The 
evidence, even in consideration of 38 C.F.R. §§ 4.40, 4.45 
(2005), shows that this is not the case.  The March 2005 VA 
medical record shows that the veteran had 120 degrees of left 
shoulder flexion, and 110 degrees of left shoulder abduction.  
Both of these motions are above the shoulder level.  
38 C.F.R. § 4.71a, Plate I (2005).  The same is true of the 
active and passive left shoulder flexion and abduction 
reported on VA examination in October 2001.   The veteran has 
complaints of pain which are accepted, including his March 
2005 complaint of difficulty with overhead activities.  
However, pain is compensable only to the degree that it is 
disabling.  The evidence shows that here, regardless of pain, 
he is able to move his arm above the shoulder level and that 
he has function beyond the shoulder level.  The veteran also 
had only 3/5 left arm abduction on VA examination in October 
2001 and had mild weakness with external rotation and with 
abduction in June 2002.  However, the weakness was only mild 
then and his supraspinatus was pretty good with a grade of 
4/5 in August 2002.  With these circumstances, a rating 
compensating for inability to move the arm to the shoulder 
level is not appropriate.  38 C.F.R. § 4.7.  Moreover, 
despite positive impingement, he has internal rotation to 90 
degrees, external rotation to 60 degrees, and extension to 60 
degrees, other indicators, when Plate I is considered 
(normals are 90), that he retains a significant amount of 
function of his left shoulder besides above the shoulder 
level.

The Board has reviewed the rating schedule and finds that a 
rating under any other Diagnostic Code is not warranted.  He 
does not have a diagnosis of clavicle or scapula nonunion or 
dislocation, or of recurrent dislocation or fibrous union or 
loss of head of the humerus, or of ankylosis of the 
scapulohumeral articulation.  One of these would be required 
for a higher rating under Diagnostic Codes 5203, 5202, or 
5200.  See 38 C.F.R. § 4.71.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit  any evidence in her or his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a January 2005 
letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the November 
2004 supplemental statement of the case.

The veteran did not receive a notice prior to the initial 
adjudication.  However, the lack of such a pre-decision 
notice is not prejudicial.  Notice was provided prior to 
transfer and certification of the case to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, a VA examination report, private medical 
records, and lay statements.  The records satisfy 38 C.F.R. 
§ 3.326.  The representative may have been insinuating, in 
October 2005, that another VA examination is warranted, as 
the 2001 examination is "old".  Age of an examination 
report, however, in and of itself, does not require 
reexamination.  38 C.F.R. §§ 3.159, 3.327 (2005).  As a 
matter of fact, the veteran actually did say, in October 
2002, that his shoulder was worse.  However, the VA treatment 
findings just before then and thereafter are adequate for 
rating purposes and show that the disability has not 
increased and does not warrant a higher rating.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to a higher initial evaluation than 10 percent 
for scar, left side of back, inferior to scapula, residual of 
gunshot wound left thorax, is denied.

Entitlement to a higher initial evaluation than 10 percent 
for traumatic arthritis, left shoulder, is denied.


REMAND

Hypertension

In November 2002, the veteran stated that when he gets 
depressed and has panic attacks and mood swings, his blood 
pressure is always higher than when he is calm.  He also 
reported that he had been told that chronic, severe PTSD will 
cause hypertension.  Shortly thereafter, he submitted private 
medical records from Dr. K., but they do not contain such an 
opinion.  The veteran's representative has noted that the 
report of the February 2002 VA psychiatric examination 
contains an Axis II diagnosis of "(h)ypertension and 
arthritis, secondary to combat wounds of the chest" and 
argues that this constitutes a favorable nexus opinion.  It 
is unclear, however, whether the examiner meant that 
arthritis alone, or both arthritis and hypertension, was 
secondary to the combat wounds of the chest.  A medical 
opinion as to the etiology of the veteran's hypertension is 
necessary, per 38 C.F.R. § 3.159(c)(4).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  A VA examination for hypertension 
should be conducted.  The examiner 
should review the veteran's claims 
folder, examine the veteran, and render 
an opinion with reasons as to whether 
he meets the diagnostic criteria for 
hypertension and, if so, whether the 
diagnosed hypertension is at least as 
likely as not (i.e., probability of 50 
percent or greater) caused, in whole or 
in part, by either (a) his 
service-connected PTSD; or (b) his 
service-connected left thorax gunshot 
wound.  The claims folder should be 
made available to the examiner.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


